Citation Nr: 9929053	
Decision Date: 10/07/99    Archive Date: 10/15/99

DOCKET NO.  94-16 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether the veteran's initial period of vocational 
rehabilitation benefits under Chapter 31, Title 38, United 
States Code was properly discontinued as he had been placed 
in "rehabilitated status."  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active military service from July 1984 to 
April 1988, and July 1989 to January 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1993 determination by the 
vocational rehabilitation and counseling staff at the 
Huntington, West Virginia Regional Office (RO), which 
declared the veteran "rehabilitated" and denied him further 
Chapter 31 educational benefits.  In October 1996, the 
veteran appeared and presented testimony at a hearing before 
the undersigned Member of the Board, sitting in Washington, 
D.C.

In a January 1997 decision, the Board denied the veteran's 
claim and characterized the issue as "entitlement to 
additional vocational rehabilitation benefits under Chapter 
31."  Thereafter, the veteran appealed his claim to the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court").  In January 1999, the 
Court vacated the Board's January 1997 decision and remanded 
this case to the Board for another decision taking into 
consideration matters raised in the Court's order.  

The Board further notes that in a decision of June 1993, the 
RO denied the veteran's claim for service connection for 
stomach ulcers, and the veteran responded with a timely 
notice of disagreement.  The RO issued a statement of the 
case, and the veteran submitted a statement dated in January 
1994, which the RO accepted as a substantive appeal.  In a 
statement dated in August 1996, however, the veteran reported 
that he did not intend to appeal the claim for service 
connection for stomach ulcers.  In accordance with 38 C.F.R. 
§ 20.204, the veteran's statement of August 1996 constitutes 
a withdrawal of the appeal of the claim for service 
connection for stomach ulcers.

The Board further notes that in April 1997 correspondence, 
the veteran raised the issue of entitlement to an increased 
rating for service-connected back disability.  The Board 
refers this matter to the RO for appropriate action.  


FINDINGS OF FACT

During the veteran's initial period of vocational 
rehabilitation benefits under Chapter 31, Title 38, United 
States Code, the veteran did not overcome this employment 
handicap to the maximum extent feasible as the goal of his 
rehabilitation program was not substantially achieved.  


CONCLUSION OF LAW

The veteran's initial period of vocational rehabilitation 
benefits under Chapter 31, Title 38, United States Code, was 
not properly discontinued as he was not properly placed in 
"rehabilitated status.  38 U.S.C.A. § 3101, 3102, 3107, 5107 
(West 1991 & Supp 1999); 38 C.F.R. §§ 21.88, 21.196, 21.283 
(1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

In July 1990, the veteran, his counseling psychologist, and a 
VA vocational rehabilitation specialist all signed an 
individualized written rehabilitation plan (IWRP).  As 
indicated on that document, the veteran was to undergo a 
course of training at the Liberty University, located in 
Lynchburg, Virginia, designed to assist him in reaching the 
stated program goal of becoming a licensed professional 
counselor.  The veteran's listed intermediate objectives were 
as follows: to complete all remaining requirements for state 
licensure as a licensed professional counselor; and 
participate in coordinated internships and other counseling-
related employment to enhance employability as counseling 
professional.  The veteran was to avail himself of the 
supportive network of VA and Liberty University to enhance 
his marketability in the counseling profession.

A special report of training shows that the veteran contacted 
his vocational rehabilitation specialist in April 1991 and 
informed him that he was unable to complete the second phase 
of his training, the internship course, at Liberty University 
because the school did not offer the coordinated instruction.  
However, the veteran confirmed his successful completion of 
the other educational requirements, and indicated that he was 
investigating the possibility of obtaining licensure through 
the Commonwealth of Virginia without the internship training.  
Reportedly, the veteran stressed a need for employment, and 
it appeared to the vocational rehabilitation specialist that 
the veteran was not interested in pursuing any additional 
training.  As related in the report, the veteran expressed a 
specific interest in obtaining employment with the federal 
government.

One month later, the veteran again met with his vocational 
rehabilitation specialist in May 1991, at which time he 
expressed an interest in further training under the 
vocational rehabilitation program.  He also indicated a need 
for additional subsistence allowance benefits to subsidize 
the entry-level wages he expected to earn upon finding 
employment.  Reportedly, the veteran was advised that he had 
received sufficient training to qualify him for suitable 
employment without additional training.  An individualized 
employment assistance plan (IEAP) was prepared and the 
veteran signed the document.  The IEAP shows that during the 
period July 1991 to December 1992, the veteran was to receive 
two months of employment adjustment allowance and assistance 
with job development and placement.  The anticipated 
completion date was December 1992.  The program goal was to 
obtain and maintain employment as a licensed professional 
counselor or a related position in the counseling field.  The 
veteran also signed a release so that referral could be made 
to the Virginia Employment Commission.  In June 1991, it was 
noted that the veteran was actively seeking employment.  

The veteran's vocational rehabilitation counselor contacted 
him in October 1991.  The veteran reported that he had been 
hired as a vocational rehabilitation specialist-GS 9/11 on 
July 14,1991, by the Roanoke RO and was assigned to a 
satellite office in Hampton, Virginia.  Subsequent contact 
with the veteran's supervisor confirmed his satisfactory 
performance.  The veteran reported that he enjoyed his work 
and was grateful for the benefits derived from his 
employment.  At that time, he was informed that he was being 
moved to rehabilitated status.  In his closure statement, the 
veteran's vocational rehabilitation specialist observed, 
among other things, that the veteran's principal duties with 
the VA involved case management of veterans participating in 
the vocational rehabilitation program and that no 
difficulties were expected in the veteran maintaining 
employment with the VA.  The vocational rehabilitation 
specialist also noted the veteran planned to continue his 
education in the future and acknowledged that additional 
training would enhance his abilities.

Received in September 1992 was a statement from the veteran 
wherein he objected to being placed in "rehabilitated" 
status.  In the statement the veteran indicated that he was 
not allowed to complete the second phase of his 
rehabilitation plan, and that his employment did not yield 
wages commensurate with the wages and benefits earned by 
licensed professional counselors.  The veteran also submitted 
a copy of a survey report entitled, "Psychotherapy Finances-
Managing your practice and your money," reflecting median 
income earned by non-MD therapists.

In a letter dated in September 1992, the Roanoke RO advised 
the veteran that the October 1991 decision declaring him 
rehabilitated was correct and consistent with VA regulations.  
The Roanoke RO acknowledged that the veteran's program plan 
called for the completion of educational requirements and 
supervised counseling experience in order to qualify for 
state licensure as a licensed professional counselor.  
Thereafter, it was noted that the IEAP developed in May 1991 
listed a program goal to obtain and maintain employment as a 
licensed professional counselor or a related position in the 
counseling field.  As related in the letter, the veteran 
successfully completed the required course work in May 1991, 
but was unable to complete two semesters of internship at 
Liberty University, because the training was unavailable.  
The Roanoke RO further noted that the veteran was hired at 
that facility as a Vocational Rehabilitation Specialist, GS- 
9, in July 1991, and, after completing a period of probation 
with an evaluation of fully successful or better, was 
promoted to the position of GS-11.  It was explained that the 
veteran's position with VA, among other things, was 
determined to provide benefits and wages commensurate with 
the wages and benefits to workers in the occupation for which 
the veteran had been trained.  Therefore, it was decided that 
the program goals had been substantially achieved, and the 
veteran was ineligible for re-entrance into rehabilitative 
training.

In a report dated in September 1993, a VA counseling 
psychologist noted the veteran's complaint that he was 
declared rehabilitated against his wishes and that he had not 
completed the requirements of the original rehabilitation 
plan.  The counseling psychologist also noted the veteran's 
opinion that employment as a vocational rehabilitation 
specialist was not commensurate to that of a licensed 
professional counselor in terms of salary or education 
requirements.  As related in the report, the veteran also 
complained that his current position with VA did not allow 
him to utilize the training he received.  According to the 
counseling psychologist, the veteran's position as a 
vocational rehabilitation counselor fulfilled the intent of 
the rehabilitation program, inasmuch as the position was 
suitable to his interests, aptitudes, abilities and 
disabilities.  The counseling psychologist further observed 
that a review of the Occupational Outlook Handbook revealed 
that the salary for counselors was in line with the wages 
earned by the veteran as a vocational rehabilitation 
specialist with the VA.

In September 1993, the veteran met with a counseling 
psychologist at the RO.  By letter dated in October 1993, the 
counseling psychologist expressed his agreement with the 
decision placing the veteran in rehabilitated status, based 
on the veteran's own reports of job satisfaction and 
adjustment and performance assessments by the veteran's 
supervisor.  The letter pointed out that the veteran's 
employment assistance plan was drafted so as to allow the 
parties some latitude in employment placement.  The 
counseling psychologist acknowledged the veteran's concerns 
that his salary as a VA vocational rehabilitation specialist 
was not commensurate with wages earned by licensed 
professional counselors in the State of Virginia and that his 
skills were not fully utilized.  According to the counseling 
psychologist, the veteran's salary compared favorably with 
the salaries of state and federal workers and private 
rehabilitation counselors.  It was also pointed out that the 
veteran's position with the VA required personal and 
vocational counseling skills.

Received in September 1994 was a statement prepared by Evelyn 
D. Arboleda, M.D., a private psychiatrist who began treating 
the veteran's bipolar disorder in 1993.  Dr. Arboleda noted 
that stressors associated with the veteran's employment with 
the VA exacerbated his symptoms and hindered his full 
recovery.  According to Dr. Arboleda, the most appropriate 
alternative available to the veteran was "work tolerance," 
which required that he return to school training in a field 
which required less interaction with the public.

In March 1995, the Director of the RO referred the veteran's 
claim to the Director of VA's Vocational Rehabilitation 
Service for administrative review.  The RO's director noted 
the veteran's complaints that he had not achieved the goal of 
his rehabilitation plan because of an inability to complete 
4,000 hours of postgraduate training.  The Director further 
noted that the veteran signed a plan developed by his 
vocational rehabilitation specialist which amended the 
vocational goal to include related positions in the 
counseling field.  In an opinion dated later in March 1995, 
the VA's Director of Vocational Rehabilitation and Counseling 
Service concluded that the goal of the veteran's 
individualized plan for rehabilitative services had been met, 
in accordance with the applicable VA regulations.

Added to the record at the time of the October 1996 personal 
hearing were several documents, including instructive 
hypothetical examples taken from a VA manual, and a listing 
of the principal duties and responsibilities of a vocational 
rehabilitation specialist with the VA.  The veteran also 
submitted a statement dated in September 1993, and prepared 
by Michael E. Nahl, a licensed professional counselor and 
certified clinical mental health counselor with offices 
located in Virginia Beach, Virginia.  Mr. Nahl reported that 
a licensed professional counselor established in private 
practice could typically earn $50-75,000 per year, depending 
on factors such as referral base, marketing skills, and 
affiliations.  According to Mr. Nahl, a newly licensed 
professional counselor could expect to earn approximately 
$40,000.  Also in September 1993, Marc Cooper, who was also a 
certified professional counselor practicing in the 
Commonwealth of Virginia, reported that after meeting state 
licensure requirements for a licensed professional counselor, 
the counselor could reasonably expect to earn $60,000 per 
year in the private sector.  These salaries were greater than 
the veteran's salary with the VA.  

During the hearing, the veteran again recalled that he was 
unable to complete the internship component of his Chapter 31 
training program.  The veteran stated that essential 
differences exist between licensed professional counselors 
and vocational rehabilitation counselors.  He also testified 
that he would be able to complete his training through a 
local university.  


Analysis

The purpose of "rehabilitated" status is to identify those 
cases in which the goals of a rehabilitation program or a 
program of employment services have been substantially 
achieved.  38 C.F.R. § 21.196(a).  A veteran's case shall be 
assigned to "rehabilitated" status from employment services 
status when his case meets the criteria for rehabilitation 
contained in 38 C.F.R. § 21.283. 

38 C.F.R. § 21.283 provides that for purposes of chapter 31 a 
veteran shall be declared rehabilitated when he or she has 
overcome the employment handicap to the maximum extent 
feasible as described in paragraph (c), (d) or (e) of this 
section; (b) the term "suitably employed" includes 
employment in the competitive labor market, sheltered 
situations, or on a nonpay basis which is consistent with the 
veteran's abilities, aptitudes and interests if the criteria 
contained in paragraph (c) (1) or (2) of this section are 
otherwise met.  38 C.F.R. § 21.283(c) provides for cases 
where rehabilitation to the point of employability has been 
achieved.  The veteran who has been found rehabilitated to 
the point of employability shall be declared rehabilitated if 
he or she: (1) Is employed in the occupational objective for 
which a program of services was provided or in a closely 
related occupation for at least 60 continuous days; (2) Is 
employed in an occupation unrelated to the occupational 
objective of the veteran's rehabilitation plan for at least 
60 continuous days if the veteran concurs in the change and 
such employment: (i) Follows intensive, yet unsuccessful, 
efforts to secure employment for the veteran in the 
occupation objective of a rehabilitation plan for a closely 
related occupation contained in the veteran's rehabilitation 
plan; (ii) Is consistent with the veteran's aptitudes, 
interests, and abilities; and (iii) Utilizes some of the 
academic, technical or professional  knowledge and skills 
obtained under the rehabilitation plan; or (3) Pursues 
additional education or training, in lieu of obtaining  
employment, after completing his or her prescribed program of 
training  and rehabilitation services if: (i) The additional 
education or training is not approvable as part of the 
veteran's rehabilitation program under this chapter; and (ii) 
Achievement of employment consistent with the veteran's  
aptitudes, interests, and abilities will be enhanced by the 
completion  of the additional education or training.  

In this case, the veteran has argued that VA prematurely 
determined that he was "rehabilitated," the net effect of 
that decision being that he has not been able to complete the 
second phase of his training which would qualify him for 
possible licensure as a professional counselor in the 
Commonwealth of Virginia.  A review of the record shows that 
according to the veteran's IWRP, the program goal was to 
obtain and maintain employment as a licensed professional 
counselor.  Thereafter, an IEAP was prepared which stated 
that the program goal was to obtain and maintain employment 
as a licensed professional counselor or a related position in 
the counseling field.  Thereafter, the veteran obtained 
employment as a VA vocational rehabilitation specialist which 
was a counseling position, but the veteran was not a "a 
licensed professional counselor."  The RO determined that 
upon completion of 60 days in that position, the veteran was 
placed in "rehabilitated" status.  It was considered that 
the veteran had found suitable employment in "a related 
position in the counseling field" as specified in the IEAP.  

The Board notes that an IEAP is prepared as part of an IWRP.  
38 C.F.R. § 21.88(b)(1).  Preparation of the IEAP is to be 
completed no later than 60 days before the projected end of 
the period of rehabilitation services leading to the point of 
employability.  38 C.F.R. § 21.88(d)(1).  In this case, it is 
clear that the veteran consented to the preparation of the 
IEAP so that he could obtain employment.  At that time, the 
veteran sought to obtain employment because he was unable to 
complete the second phase of his training, the internship 
course, at Liberty University because the school did not 
offer the coordinated instruction.  The veteran had completed 
his other necessary courses.  Although it appeared to the 
vocational rehabilitation specialist at that time that the 
veteran was not interested in pursuing any additional 
training, thereafter, within a month, the veteran 
consistently maintained that he was in fact interested in 
pursuing further training.

It is clear that the veteran did not realize that he would 
not be permitted to complete his original program goal.  
Although his program goal on the IEAP was "to obtain and 
maintain employment as a licensed professional counselor or a 
related position in the counseling field," it was not made 
clear to the veteran that this meant if he achieved the goal 
of finding a related position, that this would complete and 
end his training.  The veteran was under the impression that 
he would be able to complete his original program goal which, 
is the reason he consistently indicated that he did in fact 
want further training in the future which.  It is apparent 
that the veteran believed that he would be permitted to 
obtain employment as a supplementary aspect until he was able 
to complete the second phase of his training in order to 
complete and fulfill his original program goal.  As such, he 
viewed his VA counselor position essentially as interim 
employment prior to his achievement of his original program.

The veteran is credible in asserting that his IEAP was not 
meant to "amend" his IWRP in the sense that it replaced his 
original program goal; rather it was meant to supplement his 
IWRP so that he could obtain employment, but eventually 
complete his original program goal that he was unable to 
complete at that time.  The record does not show the veteran 
was properly notified that, if he fulfilled the IEAP, his 
training would end at that point and his IWRP would be also 
be considered fulfilled.  

As noted, the veteran was found rehabilitated under 38 C.F.R. 
§ 21.283(c).  This regulation provides for cases where 
rehabilitation to the point of employability has been 
achieved.  The veteran who has been found rehabilitated to 
the point of employability shall be declared rehabilitated if 
he or she: (1) Is employed in the occupational objective for 
which a program of services was provided or in a closely 
related occupation for at least 60 continuous days; (2) Is 
employed in an occupation unrelated to the occupational 
objective of the veteran's rehabilitation plan for at least 
60 continuous days if the veteran concurs in the change and 
such employment.  

With regard to that regulation, the Board notes that a 
"closely related occupation" is not clearly defined.  As 
such, it is not entirely clear if that phrase, for the 
veteran, would encompass any type of counselor portion that 
required skills that he had acquired through his training 
(the RO's position in this case), or, on the other hand, if 
that phrase would encompass any type of licensed professional 
position, but not necessarily as a counselor, that also 
required skills that he had acquired through his training.  
Alternatively, that phrase could mean either or these 
interpretations or neither of these interpretations.

Although the veteran obtained employment as a counselor, he 
never obtained employment as a "licensed professional 
counselor."  Thus, given the lack of clarity in the 
applicable regulation, the Board finds that the more 
favorable interpretation should be provided to the veteran.  
As such, the Board finds that the veteran's occupation as a 
VA counselor is not a closely related occupation within the 
Board's interpretation.  38 C.F.R. § 21.283(c)(1).  Thus, the 
veteran had not overcome this employment handicap to the 
maximum extent feasible as the goal of his rehabilitation 
program was not substantially achieved.  38 C.F.R. 
§§  21.196, 21.283.

Alternatively, the Board has also considered 38 C.F.R. § 
21.283(c)(2).  However, the veteran's situation does not come 
within the parameters of this portion of the regulation 
because his employment in a counselor position is not 
completely "unrelated" to his occupational objective in his 
rehabilitation plan which indicated that his goal was to be a 
counselor, in general.  Likewise, although the veteran 
obtained this position, it is clear he did not believe that 
he was permitted to obtain this employment and not go on to 
achieve his original program goal.  As such, he did not 
"concur in the change" as he saw this position essentially 
as interim employment prior to his achievement of his 
original program.  As such, the Board finds that the 
veteran's situation is better evaluated pursuant to 38 C.F.R. 
§ 21.283(c)(1), as previously set forth.  

As noted, the purpose of "rehabilitated" status is to 
identify those cases in which the goals of a rehabilitation 
program or a program of employment services have been 
substantially achieved.  38 C.F.R. § 21.196(a).  The evidence 
demonstrates that the veteran has been employed in an 
occupational field which only generally comes within his 
original program goal.  His original program goal has not 
been substantially achieved.  Thus, the veteran had not 
overcome this employment handicap to the maximum extent 
feasible as the goal of his rehabilitation program was not 
substantially achieved.  38 C.F.R. §§  21.196, 21.283.

Accordingly, the Board concludes that the veteran's initial 
period of vocational rehabilitation benefits under Chapter 
31, Title 38, United States Code was not properly 
discontinued as he was not properly placed in "rehabilitated 
status.  


ORDER

The appeal is granted.  



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

